      Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 1 of 14 PageID 129


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

SAMEER SYED, individually and on behalf of all
others similarly situated,

                        Plaintiff(s),                  CIVIL ACTION NO. 3:18-CV-2791
vs.

BETO FOR TEXAS, BETO O’ROURKE,
AND JOHN DOES 1-25,

                      Defendants.



      DEFENDANT BETO FOR TEXAS’S ANSWER TO PLAINTIFF’S FIRST AMENDED CLASS ACTION
                                     COMPLAINT



         COMES NOW Defendant Beto for Texas (“Defendant”), by and through counsel, and

answers Plaintiff’s First Amended Class Action Complaint as follows.             Unless expressly

admitted by Beto for Texas, all allegations set forth in the First Amended Class Action

Complaint shall be deemed denied.

                                  NATURE OF THE ACTION

         1.    The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, does not

include the following statutory sections, i.e. “et seq.”. Defendant therefore denies the allegations

set forth in paragraph one of Plaintiff’s First Amended Class Action Complaint.

                                 JURISDICTION AND VENUE

         2.    Defendant admits the allegations set forth in paragraph two of Plaintiff’s First

Amended Class Action Complaint.




                                                                                       Page 1 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19                Page 2 of 14 PageID 130


       3.      Defendant admits the allegations set forth in paragraph three of Plaintiff’s First

Amended Class Action Complaint.

       4.      Defendant denies that it maintains an office in Dallas, Texas but admits the

remaining allegations set forth in paragraph four of Plaintiff’s First Amended Class Action

Complaint.

                                            PARTIES

       5.      Defendant is without sufficient knowledge as to the allegations in paragraph five

of Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set

forth in paragraph five of Plaintiff’s First Amended Class Action Complaint.

       6.      Defendant admits the allegations set forth in paragraph six of Plaintiff’s First

Amended Class Action Complaint.

       7.      Defendant denies the allegations set forth in paragraph seven of Plaintiff’s First

Amended Class Action Complaint.

       8.      Defendant is without sufficient knowledge as to the allegations in paragraph eight

of Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set

forth in paragraph eight of Plaintiff’s First Amended Class Action Complaint.

       9.      Defendant denies the allegations set forth in paragraph nine of Plaintiff’s First

Amended Class Action Complaint.

       10.     Defendant admits it is a person as defined by 47 U.S.C. § 153(39) but is without

sufficient knowledge as to the remaining allegations set forth in paragraph 10 of Plaintiff’s First

Amended Class Action Complaint, and therefore denies the remaining allegations set forth in

paragraph 10 of Plaintiff’s First Amended Class Action Complaint.




                                                                                      Page 2 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 3 of 14 PageID 131


       11.    Defendant denies the allegations set forth in paragraph 11 of Plaintiff’s First

Amended Class Action Complaint.

                             CLASS ACTION ALLEGATIONS

       12.    Defendant denies in whole Plaintiff’s class action allegations, and therefore

denies the allegations set forth in paragraph 12 of Plaintiff’s First Amended Class Action

Complaint.

       13.    Defendant denies the allegations set forth in paragraph 13 of Plaintiff’s First

Amended Class Action Complaint.

       14.    Defendant denies the allegations set forth in paragraph 14 of Plaintiff’s First

Amended Class Action Complaint.

       15.    Defendant is without sufficient knowledge as to the allegations in paragraph 15 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 15 of Plaintiff’s First Amended Class Action Complaint.

       16.    Defendant is without sufficient knowledge as to the allegations in paragraph 16 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 16 of Plaintiff’s First Amended Class Action Complaint.

       17.    Defendant denies the allegations set forth in paragraph 17 of Plaintiff’s First

Amended Class Action Complaint.

       18.    Defendant denies the allegations set forth in paragraph 18 of Plaintiff’s First

Amended Class Action Complaint.

       19.    Defendant denies the allegations set forth in paragraph 19 of Plaintiff’s First

Amended Class Action Complaint.




                                                                                   Page 3 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 4 of 14 PageID 132


       20.    Defendant denies the allegations set forth in paragraph 20 of Plaintiff’s First

Amended Class Action Complaint.

       21-23. Plaintiff’s First Amended Class Action Complaint is missing these paragraphs and

Defendant therefore does not have responses.

       24.    Defendant denies the allegations set forth in paragraph 24 of Plaintiff’s First

Amended Class Action Complaint.

                                FACTUAL ALLEGATIONS

       25.    Defendant is without sufficient knowledge as to the allegations in paragraph 25 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 25 of Plaintiff’s First Amended Class Action Complaint.

       26.    Defendant is without sufficient knowledge as to the allegations in paragraph 26 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 26 of Plaintiff’s First Amended Class Action Complaint.

       27.    Defendant is without sufficient knowledge as to the allegations in paragraph 27 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 27 of Plaintiff’s First Amended Class Action Complaint.

       28.    Defendant denies the allegations set forth in paragraph 28 of Plaintiff’s First

Amended Class Action Complaint.

       29.    Defendant is without sufficient knowledge as to the allegations in paragraph 29 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 29 of Plaintiff’s First Amended Class Action Complaint.




                                                                                   Page 4 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 5 of 14 PageID 133


       30.    Defendant is without sufficient knowledge as to the allegations in paragraph 30 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 30 of Plaintiff’s First Amended Class Action Complaint.

       31.    Defendant is without sufficient knowledge as to the allegations in paragraph 31 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 31 of Plaintiff’s First Amended Class Action Complaint.

       32.    Defendant denies the allegations set forth in paragraph 32 of Plaintiff’s First

Amended Class Action Complaint.

       33.    Defendant is without sufficient knowledge as to the allegations in paragraph 33 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 33 of Plaintiff’s First Amended Class Action Complaint.

       34.    Defendant is without sufficient knowledge as to the allegations in paragraph 34 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 34 of Plaintiff’s First Amended Class Action Complaint.

       35.    Defendant denies the allegations set forth in paragraph 35 of Plaintiff’s First

Amended Class Action Complaint.

       36.    Defendant denies the allegations set forth in paragraph 36 of Plaintiff’s First

Amended Class Action Complaint.

       37.    Defendant denies the allegations set forth in paragraph 37 of Plaintiff’s First

Amended Class Action Complaint.

       38.    Defendant is without sufficient knowledge as to the allegations in paragraph 38 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 38 of Plaintiff’s First Amended Class Action Complaint.



                                                                                   Page 5 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 6 of 14 PageID 134


       39.    Defendant denies the allegations set forth in paragraph 39 of Plaintiff’s First

Amended Class Action Complaint.

       40.    Defendant denies the allegations set forth in paragraph 40 of Plaintiff’s First

Amended Class Action Complaint.

       41.    Defendant denies the allegations set forth in paragraph 41 of Plaintiff’s First

Amended Class Action Complaint.

       42.    Defendant is without sufficient knowledge as to the allegations in paragraph 42 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 42 of Plaintiff’s First Amended Class Action Complaint.

       43.    Defendant is without sufficient knowledge as to the allegations in paragraph 43 of

Plaintiff’s First Amended Class Action Complaint, and therefore denies the allegations set forth

in paragraph 43 of Plaintiff’s First Amended Class Action Complaint.

       44.    Defendant denies the allegations set forth in paragraph 44 of Plaintiff’s First

Amended Class Action Complaint.

       45.    Defendant denies the allegations set forth in paragraph 45 of Plaintiff’s First

Amended Class Action Complaint.

       46.    Defendant denies the allegations set forth in paragraph 46 of Plaintiff’s First

Amended Class Action Complaint.

       47.    Defendant denies the allegations set forth in paragraph 47 of Plaintiff’s First

Amended Class Action Complaint.

       48.    Defendant denies the allegations set forth in paragraph 48 of Plaintiff’s First

Amended Class Action Complaint.




                                                                                   Page 6 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19                Page 7 of 14 PageID 135


       49.     Defendant denies the allegations set forth in paragraph 49 of Plaintiff’s First

Amended Class Action Complaint.

       50.     Defendant denies the allegations set forth in paragraph 50 of Plaintiff’s First

Amended Class Action Complaint.

       51.     Defendant denies the allegations set forth in paragraph 51 of Plaintiff’s First

Amended Class Action Complaint.

       52.     Defendant denies the allegations set forth in paragraph 52 of Plaintiff’s First

Amended Class Action Complaint.

       53.     Defendant denies the allegations set forth in paragraph 53 of Plaintiff’s First

Amended Class Action Complaint.

       54.     Defendant denies the allegations set forth in paragraph 54 of Plaintiff’s First

Amended Class Action Complaint.

       55.     Defendant denies the allegations set forth in paragraph 55 of Plaintiff’s First

Amended Class Action Complaint.

       56.     Defendant denies that it used an automatic telephone dialing system (“ATDS”)

and is without sufficient knowledge regarding the remainder of the allegations set forth in

paragraph 56 of Plaintiff’s First Amended Class Action Complaint and therefore denies those

allegations.

       57.     Defendant denies that it used a prerecorded message and is without sufficient

knowledge regarding the remainder of the allegations set forth in paragraph 57 of Plaintiff’s First

Amended Class Action Complaint and therefore denies those allegations.




                                                                                      Page 7 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19                Page 8 of 14 PageID 136


       58.     Defendant denies that it used an ATDS and is without sufficient knowledge

regarding the remainder of the allegations set forth in paragraph 58 of Plaintiff’s First Amended

Class Action Complaint and therefore denies those allegations.

       59.     Defendant denies that it used a prerecorded message and is without sufficient

knowledge regarding the remainder of the allegations set forth in paragraph 59 of Plaintiff’s First

Amended Class Action Complaint and therefore denies those allegations.

       60.     Defendant denies the allegations set forth in paragraph 60 of Plaintiff’s First

Amended Class Action Complaint.

       61.     Defendant denies the allegations set forth in paragraph 61 of Plaintiff’s First

Amended Class Action Complaint.

       62.     Defendant denies the allegations set forth in paragraph 62 of Plaintiff’s First

Amended Class Action Complaint.

       63.     Defendant denies the allegations set forth in paragraph 63 of Plaintiff’s First

Amended Class Action Complaint.

       64.     Defendant denies the allegations set forth in paragraph 64 of Plaintiff’s First

Amended Class Action Complaint.

       65.     Defendant denies the allegations set forth in paragraph 65 of Plaintiff’s First

Amended Class Action Complaint.

       66.     Defendant denies the allegations set forth in paragraph 66 of Plaintiff’s First

Amended Class Action Complaint.

       67.     Defendant denies the allegations set forth in paragraph 67 of Plaintiff’s First

Amended Class Action Complaint.




                                                                                      Page 8 of 14
   Case 3:18-cv-02791-L Document 17 Filed 01/07/19               Page 9 of 14 PageID 137


       68.     Defendant denies the allegations set forth in paragraph 68 of Plaintiff’s First

Amended Class Action Complaint.

       69.     Defendant denies the allegations set forth in paragraph 69 of Plaintiff’s First

Amended Class Action Complaint.

       70.     Defendant denies the allegations set forth in paragraph 70 of Plaintiff’s First

Amended Class Action Complaint.

       71.     Defendant denies the allegations set forth in paragraph 71 of Plaintiff’s First

Amended Class Action Complaint.

       72.     Defendant denies the allegations set forth in paragraph 72 of Plaintiff’s First

Amended Class Action Complaint.

       73.     Defendant denies the allegations set forth in paragraph 73 of Plaintiff’s First

Amended Class Action Complaint.

       74.     Defendant admits the allegations set forth in paragraph 74 of Plaintiff’s First

Amended Class Action Complaint.

       75.     Defendant denies that it has engaged in any form of “abuse” and therefore denies

the allegations set forth in paragraph 75 of Plaintiff’s First Amended Class Action Complaint.

       76.     The FCC’s statements speak for themselves, and paragraph 76 of Plaintiff’s First

Amended Class Action Complaint therefore requires no response.

       77.     Defendant admits the allegations set forth in paragraph 77 of Plaintiff’s First

Amended Class Action Complaint.

       78.     Defendant denies the allegations set forth in paragraph 78 of Plaintiff’s First

Amended Class Action Complaint.




                                                                                     Page 9 of 14
  Case 3:18-cv-02791-L Document 17 Filed 01/07/19               Page 10 of 14 PageID 138


       79.    Defendant admits the allegations set forth in paragraph 79 of Plaintiff’s First

Amended Class Action Complaint.

       80.    Defendant denies the allegations set forth in paragraph 80 of Plaintiff’s First

Amended Class Action Complaint.

       81.    Defendant admits that Beto O’Rourke is a natural person but denies the remaining

allegations set forth in paragraph 81 of Plaintiff’s First Amended Class Action Complaint.

       82.    Defendant denies the allegations set forth in paragraph 82 of Plaintiff’s First

Amended Class Action Complaint.

       83.    The allegations forth in paragraph 83 of Plaintiff’s First Amended Class Action

Complaint do not specify why Defendant would bear any burden of proof and therefore

Defendant denies the allegations set forth in paragraph 83 of Plaintiff’s First Amended Class

Action Complaint.

 COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

       84.    Defendant restates and re-alleges by reference paragraphs one through 83 of

Defendant Beto for Texas’s Answer to Plaintiff’s First Amended Class Action Complaint.

       85.    The cited sections of the TCPA speak for themselves, and paragraph 85 of

Plaintiff’s First Amended Class Action Complaint therefore requires no response.

       86.    The Ninth Circuit’s opinion in Marks v. Crunch San Diego speaks for itself, and

paragraph 86 of Plaintiff’s First Amended Class Action Complaint therefore requires no

response.

       87.    Defendant denies the allegations set forth in paragraph 87 of Plaintiff’s First

Amended Class Action Complaint.




                                                                                   Page 10 of 14
  Case 3:18-cv-02791-L Document 17 Filed 01/07/19               Page 11 of 14 PageID 139


       88.     Defendant denies the allegations set forth in paragraph 88 of Plaintiff’s First

Amended Class Action Complaint.

       89.     Defendant admits the allegations set forth in paragraph 89 of Plaintiff’s First

Amended Class Action Complaint.

       90.     Defendant denies the allegations set forth in paragraph 90 of Plaintiff’s First

Amended Class Action Complaint.

       91.     Defendant denies the allegations set forth in paragraph 91 of Plaintiff’s First

Amended Class Action Complaint.

                                    AFFIRMATIVE DEFENSES

       1.      Defendant has complied in all respects with any and all obligations that it may

have owed to Plaintiff.

       2.      Defendant did not use an ATDS to send text messages.

       3.      Defendant did not use an artificial and/or prerecorded voice to send text

messages.

       4.      Plaintiff’s First Amended Class Action Complaint is barred, in whole or in part,

by the doctrine of laches.

       5.      Plaintiff’s First Amended Class Action Complaint is barred, in whole or in part,

by the doctrine of unclean hands.

       6.      Plaintiff’s First Amended Class Action Complaint is barred, in whole or in part,

by the doctrine of waiver.

       7.      Plaintiff’s First Amended Class Action Complaint is barred, in whole or in part,

by one or more of the respective doctrines of estoppel.

       8.      Plaintiff lacks standing to sue Defendant.



                                                                                   Page 11 of 14
  Case 3:18-cv-02791-L Document 17 Filed 01/07/19                    Page 12 of 14 PageID 140


           9.    Plaintiff has not incurred any actual injury or damages.

           10.   Any recovery by Plaintiff of statutory damages violates Defendant’s rights to

due process of law under the Fifth and Fourteenth Amendments to the United States

Constitution and under the Texas Constitution.

           11.   If Plaintiff has sustained any damages, all such damages were not caused by

Defendant, but were caused by the acts or omissions of third-parties over whom Defendant has

no control.

           12.   Plaintiff is not entitled to recovery, in whole or in part, based upon his failure to

mitigate damages. As such, any recovery should be reduced or precluded to the extent of such

failure.

           13.   Defendant did not engage in any knowing or willful conduct toward Plaintiff.

           14.   The claim asserted by Plaintiff is not so numerous that joinder of all members of

the putative class is impracticable.

           15.   The putative class is not ascertainable.

           16.   The claim asserted by Plaintiff does not raise questions of law or fact common

to the putative class.

           17.   Neither the claim asserted by Plaintiff nor the defenses available to and asserted

by Defendant are typical of those of the putative class.

           18.   Neither the named class representatives nor their counsel will fairly and

adequately protect the interests of the putative class.

           19.   The claim asserted by Plaintiff does not raise common questions that will

predominate or promote the manageability of this action.




                                                                                         Page 12 of 14
  Case 3:18-cv-02791-L Document 17 Filed 01/07/19                Page 13 of 14 PageID 141


       20.       Class treatment is not superior to other available methods for the fair and

efficient adjudication of this action.

       21.       Defendant reserves the right to assert such other and additional defenses for

which discovery may reveal a factual basis.

        22.      The allegations of the First Amended Class Action Complaint are not well-

grounded either in fact or in law, and/or have been asserted for an improper purpose, and

Defendant reserves the right to seek an award of counsel fees and costs of suit against Plaintiff

based thereon.

        23.      Defendant asserts an affirmative defense that relies upon such defenses as may

become legally available hereunder or become apparent during discovery, including without

limitation those defenses specific to the statutory law and common law of the United States of

America which were available at the time the action was commenced or became available during

the pendency of this proceeding and thereby reserve the right to amend their answer to assert any

such defenses.

        WHEREFORE having fully answered Plaintiff’s First Amended Class Action Complaint,

Defendant prays that the Court dismiss Plaintiff’s First Amended Class Action Complaint with

prejudice, and award Defendant any other relief the Court deems equitable and just.




                                                                                    Page 13 of 14
  Case 3:18-cv-02791-L Document 17 Filed 01/07/19              Page 14 of 14 PageID 142


                                              Respectfully submitted,


                                               /s/ Dean Gresham
                                               DEAN GRESHAM
                                               Texas Bar No. 24027215
                                               dean@stecklerlaw.com
                                               L. KIRSTINE ROGERS
                                               Texas Bar No. 24033009
                                               krogers@stecklerlaw.com
                                               STECKLER GRESHAM COCHRAN PLLC
                                               12720 Hillcrest Rd., Suite 1045
                                               Dallas, TX 75230
                                               Phone: (972) 387-4040

                                               WILLIAM E. RANEY
                                               (Pro hac vice to be submitted)
                                               Missouri Bar No. 46954
                                               braney@cckc-law.com
                                               KELLIE MITCHELL BUBECK
                                               (Pro hac vice to be submitted)
                                               Missouri Bar No. 65573
                                               kmitchell@cckc-law.com
                                               COPILEVITZ & CANTER, LLC
                                               310 W. 20th Street, Suite 300
                                               Kansas City, MO 64108
                                               Phone: (816) 472-9000
                                               Fax: (816) 472-5000

                                               ATTORNEYS FOR DEFENDANT BETO FOR
                                               TEXAS

                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served on all counsel of record via the Court’s e-filing system on this 7th day of January,
2019.

                                           /s/ Dean Gresham
                                           DEAN GRESHAM




                                                                                 Page 14 of 14
